This is an appeal from a judgment rendered upon a verdict of guilty predicated upon a count of an indictment which charged that appellant, on September 5, 1924, at Jay county, unlawfully received intoxicating liquor from a carrier within the State of Indiana. Said criminal offense was defined in § 15, ch. 4, Acts 1917.
It is contended by appellant that the court erred in overruling his motion to quash said count of the indictment. *Page 542 
The state insists that the appellant waived his right to 1.  move to quash, as the record shows that this motion was filed on December 19, 1924, and that, prior thereto, he had been arraigned and pleaded not guilty to the indictment, and the record does not show that leave had been granted him to withdraw his plea of guilty. When the record shows that the court entertained the motion to quash and that it was overruled, the appellant will be treated as having withdrawn his plea for the purpose of such motion. Volderauer v. State (1924),195 Ind. 415, 143 N.E. 674.
Appellant claims that said count of the indictment did not state facts sufficient to constitute a public offense for the reason that § 15, ch. 4, Acts 1917, was in violation of 2.  Art. 4, § 19 of the state Constitution, which requires that every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title. The title of said act is as follows: "An Act prohibiting the manufacture, sale, gift, advertisement or transportation of intoxicating liquor except for certain purposes and under certain conditions."
In Trainer v. State (1926), ante 502, 154 N.E. 273, this court decided the question raised by appellant, and held that receiving intoxicating liquor from a carrier, being in aid of transportation of same, was a matter properly connected with the subject of the act, and that the title of the act covered the provisions of said section. Upon the authority of that case, it is held that the court did not err in overruling the motion to quash the second count of the indictment.
Judgment affirmed. *Page 543